This is a companion case to the City of Clarksdale v. Mrs. G.T. Fitzhugh, Miss., 185 So. 587.
In an appeal from the assessing authorities it is competent for the property owner to testify as to the price of the property, or its value which the property owner would be willing to accept should he wish to sell, and which a buyer, ready and able to buy, would find reasonable. The statute, for assessing purposes, requires the owner to value his property on this basis. While the testimony of the owner in such matters is not conclusive, it is admissible.
In valuing property such as real estate a large latitude is allowed. This is discussed in the case of Gloster Compress Co. v. Gloster, 115 Miss. 578, 76 So. 550; and, also, as bearing on the question of value of real estate, options of sale, etc., see State Highway Commission v. Buchanan, 175 Miss. 157, 158,165 So. 795, 166 So. 537. The statute requires the owner to list property at such price as he would expect, and be willing, to receive, if he desired to sell, and which another would be willing to offer to buy at a fair value. The property owner had a right to have the court instruct the jury on this proposition of law.
The judgment of the court below is affirmed.
Affirmed. *Page 182